Citation Nr: 1316022	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-46 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to a disability rating in excess of 10 percent for the service-connected scar, residual of laceration right upper forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied a claim of service connection for migraine headaches, and found that new and material evidence had not been received to reopen a previously denied claim of service connection for tinnitus.  Additionally, the RO confirmed and continued a previously assigned 10 percent disability rating for service-connected scar, residuals of laceration right upper forehead.  The Veteran's Notice of Disagreement (NOD) was received at the RO in October 2010.  The RO addressed all three issues in a November 2010 Statement of the Case (SOC).  The Veteran perfected an appeal as to all three issues in a November 2010 substantive appeal (VA Form 9).

In May 2011, the Veteran testified at personal hearing before a Decision Review Officer at the RO.  A copy of the transcript is associated with the claims file.  At the hearing, the Veteran requested to withdraw from appellate status the issue of entitlement to a disability rating in excess of 10 percent for the service-connected scar, residuals of laceration right upper forehead.  In a May 2011 written and signed statement, the Veteran reiterated this request.  

In an August 2011 rating decision, the RO denied claims of service connection for a heart condition, low blood pressure, a sleep disorder, a psychiatric disorder, a neck scar and for two additional scars on the top of the head and forehead.  The Veteran submitted his Notice of Disagreement (NOD) with that determination in October 2011, and the RO issued a Statement of the Case (SOC) addressing the issues in February 2012; however, the Veteran did not thereafter perfect an appeal to the Board.  The Veteran neither filed a formal substantive appeal, via a Form 9 or its equivalent, nor did he express his intent to appeal the August 2011 rating decision to the Board.  As such, the issues addressed in the February 2012 SOC are not currently before the Board or on appeal at this time.  
In October 2011, the Veteran requested to appear for a travel Board hearing at the RO before a Veteran's Law Judge.  The requested hearing was subsequently scheduled for August 2012; however, he failed, without good cause shown, to report to the scheduled hearing.  The Veteran's hearing request is therefore deemed withdrawn.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

The reopened claim of service connection for tinnitus, as well as the claim of service connection for migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO denied entitlement to service connection for tinnitus based on a finding that the evidence of record did not show a diagnosis of tinnitus.  

2.  The evidence associated with the claims file since June 2004 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  

3.  In oral testimony and in a written statement provided at a personal hearing before a Decision Review Officer (DRO) at the RO in May 2011, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of entitlement to a disability rating in excess of 10 percent for the service-connected scar, residual of laceration of right upper forehead. 

CONCLUSIONS OF LAW

1.  The RO's June 2004 denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38. C.F.R. § 20.1103 (2012).

2.  As new and material evidence has been received, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to a disability rating in excess of 10 percent for the service-connected scar, residuals of laceration of right upper forehead, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  

At his personal hearing before a DRO at the RO in May 2011, the Veteran requested to withdraw from appellate status the issue of entitlement to a disability rating in excess of 10 percent for the service-connected scar, laceration of the right upper forehead.  The Veteran reiterated his request for withdrawal of that issue in a signed written statement submitted and received that same day.

The Veteran has withdrawn his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for the service-connected scar, residual laceration of the right upper forehead prior to the promulgation of a Board decision.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  

Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a bilateral shoulder disability, and it is therefore dismissed.

II.  Duties to Notify and Assist

The Veteran seeks service connection for tinnitus.  As noted above, this claim was previously denied by the RO, and it was not appealed to the Board.  Thus, in order to address the underlying service connection issue, the finally denied claim must first be reopened based upon new and material evidence.

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

III.  New and Material Evidence  

In an unappealed June 2004 rating decision, the RO denied entitlement to service connection for tinnitus based on a finding of no tinnitus diagnosis.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  At the time of the initial denial of service connection for tinnitus in June 2004, the evidence of record did not show a diagnosis of tinnitus.   

Pertinent evidence of record at the time of the initial June 2004 rating decision included service treatment records (STRs), and a June 2004 VA General Medical examination report.  These records did not show complaints of, or treatment for, ringing in the ears, and there was no diagnosis of tinnitus.  

Since the RO's June 2004 final denial of service connection for tinnitus, evidence has been added to the claims file.  This evidence includes VA treatment records dating from May 2004 through August 2011 showing a current diagnosis of tinnitus; a copy of the hearing transcript of the Veteran's May 2011 personal hearing before a Decision Review Officer (DRO) at the RO wherein the Veteran reiterates his contentions regarding a relationship between his tinnitus and active service; and, an August 2010 VA audio examination with a medical opinion regarding the likely etiology of the Veteran's tinnitus.  

The above evidence is new because it was not of record at the time of the June 2004 RO decision; and, it is not redundant of evidence previously considered.  Additionally, the evidence is material to the Veteran's claims because when viewed together, along with the other evidence of record, it raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  In essence, the evidence raises a reasonable possibility that the Veteran has a current diagnosis of tinnitus that may be related to an injury, disease or other event in service.  Given the new evidence and presuming the credibility of the Veteran's statements for the purpose of reopening the claim, the additional evidence is new and material.  Specifically this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as the records suggests that the Veteran reports tinnitus (a readily identifiable symptom capable of lay observation) related to an in-service injury; or, in the alternative, to a service-connected disability.  Therefore, the claim of service connection for tinnitus must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for tinnitus having been received, the claim is reopened.  

The claim of entitlement to a disability rating in excess of 10 percent for the service-connected scar, residual of laceration of upper right forehead, is dismissed.





	(CONTINUED ON NEXT PAGE)
REMAND

Having reopened the Veteran's claim of service connection for tinnitus, the Board has jurisdiction to review the issue de novo, based on the whole record.  Further evidentiary development is necessary. 

At an August 2010 VA audiology examination, the Veteran reported that he first noticed tinnitus during service in Korea in 1967.  That examination report notes that the Veteran suffered ear and head trauma including a head injury from a jeep accident in Korea.  Acoustic immittance testing revealed negative middle ear function, consistent with Eustachian tube dysfunction.  The audiologist opined that the Veteran's hearing loss was less likely than not related to service; and, therefore, the tinnitus was also less likely than not related to service.  The examiner reasoned that the Veteran's normal hearing at entry and discharge from service was a strong indicator that any reported tinnitus was less likely to be from noise exposure in service.  

However, the examiner never addressed any other possible etiologies for the Veteran's tinnitus and never addressed the significance, if any, of the Veteran's in-service accident, or his Eustation tube dysfunction.  This is critical to the Veteran's claims on appeal, because in addition to claiming service connection for tinnitus, the Veteran also seeks service connection for migraine headaches; and, the record suggests that there may be a correlation between the Veteran's tinnitus and his headaches.  

VA outpatient treatment notes from November 2005 note a history of migraine headaches that were diagnosed 12-15 years ago.  The report notes that the Veteran's headaches can be associated with photophobia, phonophobia, and tinnitus.  

At a VA neurologic examination in August 2010, it was again noted that the Veteran's migraine headaches were diagnosed approximately 10 to 15 years earlier; however, the examination report also notes the Veteran's reports that he began complaining of headaches since being discharged from service.  The Veteran reported having headaches 2-3 times per month immediately after service.  These headaches were so severe that the Veteran would go to the hospital for injections of pain medication; and, he reported that x-ray findings at that time showed a crack in the back of his skull.  The Veteran attributes the headaches to a Jeep accident in service.  He described being ejected from the Jeep striking his head on rocks and suffering a right forehead laceration.  The VA examiner in August 2010 reviewed the STR's and noted that there was very minimal documentation surrounding the cause of the initial laceration other than to show that it healed without complication.  The examiner, who was a physician's assistant, indicated that she did not have any medical knowledge of how a superficial laceration could be causing the Veteran's migraines.  

The examiner noted that the record did not document treatment for migraine headaches until 2004, at which time the Veteran stated the migraines had been present for 12-15 years; and, the examiner could find no other documentation to demonstrate that there were any previous migraine headaches after service and remotely to the injury.  Although the Veteran's scar was noticeably tender, the examiner did not believe that there were any neurologic findings to show that the scar itself caused the migraines.  

Significantly, however, the examiner indicated the possibility that the migraines could be a result of the head injury suffered at the time of the laceration incident, but the examiner could find no documentation to prove the injury.  Further, the examiner noted that the Veteran was involved in a motor vehicle accident (MVA) in 1970 (post-service) with significant injuries to his pelvis and lower extremities which could have been a component of his migraines.  As such, the examiner opined that it was less likely as not that the Veteran's residual of a right forehead laceration was the cause for his migraine disorder.  

In an August 2010 addendum to the August 2010 neurologic examination report, the examiner opined that the Veteran's migraine headaches were not aggravated by the scar on the right upper forehead.  The examiner based this opinion on the same reasoning as noted in the original examination report.  Similarly, the examiner also noted that, as stated previously, if there was a significant head injury at the time of the laceration, that may have a more causative effect on migraine headaches.  
The examiner did not consider the Veteran's self-reported history and based the opinion(s) on the lack of medical records.  In essence, the examiner's negative opinion was based on an absence of evidence, and, there was no consideration of the Veteran's reported history.  

In the Veteran's October 2010 NOD, he reported that he sent for his STR's and he believes that many of those records were missing.  The Veteran reported that he would complain about the headaches and ringing in the ears to his officers in charge but they would just accuse him of trying to get out of his duties.  The Veteran also reported that after discharge from service, he sought treatment for the headaches and ringing from several different doctors, but all they did was give him pain pills.  He was unaware that he could get medical treatment from VA until 2004.

At a personal hearing in May 2011 at the RO, the Veteran indicated that he first noticed some tinnitus after basic training, but that it got worse when he was overseas.  The Veteran also testified as to the Jeep accident when he was ejected from the Jeep and landed in a ditch with a bunch of rocks.  The Veteran testified that his headaches began shortly after that accident and got progressively worse.  The Veteran reported that he had one doctor in Oregon who said that there could be a possible correlation between the Jeep accident and his headaches, but that was 20-26 years earlier, and all attempts to obtain records from that doctor had been unsuccessful.  

Although the Veteran's report of the onset of tinnitus during basic training is inconsistent with his other reports of tinnitus related to the onset of migraines, the fact remains that up to that point, no neuropsychiatrist, or other qualified specialist, had addressed the issue of whether the Veteran's claimed migraines and/or tinnitus are, as likely as not, associated with a possible traumatic brain injury (TBI) as a result of the claimed Jeep accident in service.  

During the pendency of the appeal, the Veteran filed a separate claim in May 2011 which included an alternate theory of entitlement for service connection for his migraines and tinnitus.  Specifically, the Veteran requested to amend his claims of service connection for tinnitus and migraines to include as a residual of the Jeep accident.  The RO subsequently adjudicated claims of service connection for migraine headaches as secondary to the service-connected disability of scar, residual of laceration right upper forehead and nonservice-connected tinnitus; yet, the RO never addressed the Veteran's alternate theory of entitlement; that of entitlement to service-connection for a head injury (TBI) manifested by migraine headaches and tinnitus despite a handwritten comment on the Veteran's May 2011 correspondence that the claim was already on appeal.  Moreover, just because the Veteran's headaches were not diagnosed as migraines until long after discharge from service, it does not mean that the Veteran did not experience headaches prior to the date of the migraine diagnosis.  

In addition to the additional claims listed above, the Veteran also submitted a May 2011 claim of service connection for a mental health disorder, to include anxiety and depression.  At a VA psychiatric examination in December 2012, scheduled in conjunction with the Veteran's mental health claim, the examiner noted that the Veteran had a diagnosis of alcohol dependence, in remission.  With regard to the Veteran's claimed head injury, the examiner indicated, by checking the box marked, "No" that the Veteran did not have a traumatic brain injury (TBI) diagnosis because it was not shown in the records reviewed.  Later in the examination report, the examiner again noted that there was no existing diagnosis of TBI.  The examiner concluded that the Veteran's sole mental health diagnosis of alcohol dependence was unrelated to service.  

Significantly, the December 2011 examination report noted that the Veteran did not have a diagnosis of TBI, but it is clear that this is based on a finding that there was no existing diagnosis in the record at the time of the December 2011 examination.  The December 2011 examination was not scheduled for the purpose of examining the Veteran to determine whether the Veteran had suffered a TBI or whether he had residuals of a TBI; but rather, it was scheduled to determine whether the Veteran had an acquired psychiatric disorder claimed as anxiety and/or depression.  In sum, the December 2011 examination report in no way rules out the possibility that the Veteran suffered a TBI in service and/or that the Veteran currently suffers from residuals of a TBI.  

Moreover, although the STRs currently of record do not show specific treatment for injuries suffered in a Jeep accident in Korea, they do show suture removal in the forehead area, which logically suggests that either some in-service medical treatment with regard to the head went undocumented prior to the suture removal; or, that there are missing STRs.  In other words, before sutures can be removed, they must first be medically inserted.  The examiners in this case rely on the lack of documentation showing treatment for injuries suffered in a Jeep accident; however they never consider the likelihood of an incomplete record even though the documented suture removal logically dictates that there must have been some prior treatment related to a head injury, however slight.  

While on remand, all pertinent VA records should be obtained and associated with the claims file, and the Veteran should be asked to provide any private evidence in his possession that could support his claim.  In addition, the RO should provide him with appropriate notice under the Veterans Claims Assistance Act.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty to assist letter in response to his claim of service connection for migraine headaches and tinnitus, claimed as residuals of a head injury that is compliant with 38 C.F.R. § 3.159.

2.  Obtain and associate with the claims folder any pertinent VA treatment records relating to the Veteran's claims of service connection for tinnitus and/or migraine headaches, including, but not limited to records dating from May 2011; and, with appropriate authorization from the Veteran, obtain any pertinent private treatment records identified by the Veteran.  

3.  Contact all possible sources to obtain any outstanding service treatment records, including, but not limited to those showing treatment following a head injury in service, keeping in mind that because there is a service treatment record showing suture removal, there is likely to be some documentation of treatment showing placement of those sutures, which is currently not located in the claims file.  

4.  After completion of #1, #2, and #3 above, schedule the Veteran for a VA TBI examination to determine the current nature and likely etiology of any TBI, headache disorder, and/or the Veteran's tinnitus.  Such examination must be scheduled with "a physiatrist, psychiatrist, neurosurgeon or neurologist" as required by Compensation Service.  The entire claims file (to include any pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be completed.  In particular, this should include detailed neuropsychiatric study.  The examiner should provide the Veteran with an opportunity to explain the history of his injuries, symptoms, and in particular the onset of symptoms.  

The examiner is on notice that an in-service head injury is established, occurring at some point prior to the Veteran's suture removal for a laceration on the forehead.  The presence of facial laceration with an STR noting suture removal supports such a finding, but does not indicate the severity of any injury.  

The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed headaches, tinnitus, Eustation tube dysfunction, and any other current neurological symptoms, including any psychiatric disorders and/or sleep disorder are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, to include as a residual of TBI/head injury claimed by the Veteran.  In that regard, the examiner's attention is directed to the Veteran's self-reported history regarding a head injury in service.  The examiner should also comment on whether the objective findings on examination are consistent with the Veteran's reported history.  

The examiner must provide a complete explanation for any stated opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  If a TBI is not diagnosed, or there is no link found between the Veteran's headaches and tinnitus, and the Veteran's claimed head injury in service, then obtain an opinion from an appropriate audio specialist, or an ear disease specialist if necessary, to determined what significance, if any, the Veteran's Eustation tube dysfunction has on the Veteran's headaches and/or tinnitus.  A complete rationale for all opinions is requested.  

6.  Ensure that the above directives have been properly completed.  If the examination report(s) are insufficient, it should be returned to the examiner for corrective action.  Thereafter, take any other development action deemed warranted and then readjudicate the Veteran's claims.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


